PER CURIAM.
“ The Court is unanimously of opinion, that the prisoner being charged before the Examining Court with inflicting sundry wounds on Joseph M’Caughy, with intent to maim, disable, disfigure or kill, and remanded for trial before the Superior Court of Eaw for Ohio county for that offence, he cannot be indicted and tried for murder, although the said Joseph died of said wounds, without a further examination before the County Court; nor can the prisoner be tried and convicted of the murder charged in the Indictment, alleging the mortal stroke to be given in the county of Ohio in the Commonwealth of Virginia, and the death of the person stricken, at the County of Jefferson in the State of Ohio, a place not within the territorial limits of said Commonwealth.
The Court is further unanimously of opinion, that the subsequent death of the person stricken, at the place in the Indictment mentioned, forms no bar to the indictment, trial and conviction of the prisoner, for the offence of feloniously stabbing, shooting, or disa-blihg with intent to maim, disfigure, disable and kill that person, under the decision of the Examining Court remanding the prisoner for further trial before the Superior Court of Eaw for that offence.”